Exhibit32.2 CERTIFICATION Pursuant to section906 of the Sarbanes-Oxley Act of 2002 (subsections(a) and (b)of section1350, chapter63 of title18, United States Code), the undersigned officer of Quotient Limited, a company incorporated under the laws of Jersey, Channel Islands (the “Company”), does hereby certify, to such officer’s knowledge, that: The Quarterly Report for the quarter ended September 30, 2016 (the “Form 10-Q”) of the Company fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 1, 2016 /s/ Stephen Unger Stephen Unger Chief Financial Officer This certification is being furnished and not filed, and shall not be incorporated into any document for any purpose, under the Securities Exchange Act of 1934 or the Securities Act of 1933.
